                                                                                                                Thomas P. Amodio, ABA No. 8511142
                                                                                                                Keri-Ann C. Baker, ABA No. 1812129
                                                                                                                REEVES AMODIO LLC
                                                                                                                500 L. Street Ste. 300
                                                                                                                Anchorage, Alaska 99501
                                                                                                                907-222-7100
                                                                                                                tom@reevesamodio.com
                                                                                                                kbaker@reevesamodio.com

                                                                                                                Attorneys for Intervening Plaintiffs


                                                                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                  FOR THE DISTRICT OF ALASKA

                                                                                                                DISABILITY LAW CENTER OF                                         )
                                                                                                                ALASKA, NATIVE PEOPLES ACTION                                    )
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                COMMUNITY FUND, ALASKA PUBLIC                                    )
                                          ANCHORAGE, ALASKA 99501-1990




                                                                                                                INTEREST RESEARCH GROUP,                                         )
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                ALEIJA STOVER, and CAMILLE ROSE                                  )
                                                                                                                NELSON,                                                          )
                                                                                                                                                                                 )
                                                                                                                         vs.                                                     )
                                                                                                                                                                                 )
                                                                                                                KEVIN MEYER, LIEUTENANT                                          )
                                                                                                                GOVERNOR OF ALASKA and the                                       )   Case No.: 3:20-cv-00173-JMK
                                                                                                                STATE OF ALASKA, DIVISION OF                                     )
                                                                                                                ELECTIONS,                                                       )
                                                                                                                                                                                 )
                                                                                                                                                                                 )
                                                                                                                                  Defendants.                                    )
                                                                                                                                                                                 )


                                                                                                                                                         ENTRY OF APPEARANCE

                                                                                                                         In order to ensure she receives prompt and timely notifications, Keri-Ann C. Baker, of the

                                                                                                                law firm of Reeves Amodio LLC (who has been an attorney of record in this matter from the

                                                                                                                beginning but has for whatever reason not received electronic notification from the court), hereby

                                                                                                                enters her appearance for and on behalf of Plaintiff Alaska Community Action on Toxics, the



                                                                                                                ENTRY OF APPEARANCE -KERI-ANN C. BAKER
                                                                                                                Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
                                                                                                                Case No. 3:20-cv-00173-JMK
                                                                                                                                                                                                          PAGE 1 OF 3
                                                                                                                   Case 3:20-cv-00173-JMK Document 30 Filed 08/18/20 Page 1 of 3
                                                                                                                Alaska Center Education Fund, and Planned Parenthood Votes Northwest and Hawaii in the

                                                                                                                above-entitled matter and request that copies of all pleadings and documents are served upon:

                                                                                                                                    Keri-Ann C. Baker
                                                                                                                                    Reeves Amodio LLC
                                                                                                                                    500 L Street, Suite 300
                                                                                                                                    Anchorage, Alaska 99501
                                                                                                                                    (907) 222-7100
                                                                                                                                    kbaker@reevesamodio.com


                                                                                                                          DATED at Anchorage, Alaska this 18th day of August, 2020.

                                                                                                                                                                       REEVES AMODIO LLC
                                                                                                                                                                       Attorneys for Intervening Plaintiffs ACAT,
                                                                                                                                                                       the Center and Planned Parenthood
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990




                                                                                                                                                                       /s/ Keri-Ann C. Baker
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                                                                By:
                                                                                                                                                                       Keri-Ann C. Baker, ABA No. 1812129




                                                                                                                Certificate of Service

                                                                                                                On this 18th day of August 2020
                                                                                                                a true and correct copy of the foregoing
                                                                                                                was served upon the following party
                                                                                                                through the CM-ECF electronic filing system:

                                                                                                                Scott M. Kendall
                                                                                                                Samuel G. Gottstein
                                                                                                                Homes Weddle & Barcott, PC
                                                                                                                701 W 8th Ave., Suite 700
                                                                                                                Anchorage, AK 99501
                                                                                                                smkendall@hwb-law.com
                                                                                                                sgottstein@hwb-law.com

                                                                                                                Jason Harrow
                                                                                                                Equal Citizens
                                                                                                                3243B S. La Cienega Blvd.
                                                                                                                Los Angeles, CA 90016
                                                                                                                 jason@equalcitizens.us

                                                                                                                Michael Donofrio
                                                                                                                Stris & Maher LLP

                                                                                                                ENTRY OF APPEARANCE -KERI-ANN C. BAKER
                                                                                                                Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
                                                                                                                Case No. 3:20-cv-00173-JMK
                                                                                                                                                                                                           PAGE 2 OF 3
                                                                                                                    Case 3:20-cv-00173-JMK Document 30 Filed 08/18/20 Page 2 of 3
                                                                                                                28 Elm St., 2d Fl.
                                                                                                                Montpelier, VT 05602 m
                                                                                                                michael.donofrio@strismaher.com

                                                                                                                Kevin Meyer
                                                                                                                Lieutenant Governor of Alaska
                                                                                                                Office of the Lt. Governor
                                                                                                                P.O. Box 110001
                                                                                                                Juneau, AK 99811-0001

                                                                                                                State of Alaska
                                                                                                                Division of Elections
                                                                                                                2525 Gambell Street, Suite 100
                                                                                                                Anchorage, AK 99503-2838

                                                                                                                /s/ Michelle Dehner

                                                                                                                         Michelle Dehner
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                ENTRY OF APPEARANCE -KERI-ANN C. BAKER
                                                                                                                Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
                                                                                                                Case No. 3:20-cv-00173-JMK
                                                                                                                                                                                   PAGE 3 OF 3
                                                                                                                   Case 3:20-cv-00173-JMK Document 30 Filed 08/18/20 Page 3 of 3
